UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6531


OLEE WONZO ROBINSON,

                Petitioner - Appellant,

          v.

MARY M. MITCHELL, Warden FCI Edgefield,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:10-cv-02289-SB)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Olee Wonzo Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Olee Wonzo Robinson, a federal prisoner, appeals the

district    court’s   order   accepting      the   recommendation   of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.           We have reviewed the record

and find no reversible error.             Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.         Robinson v. Mitchell, No. 3:10-

cv-02289-SB (D.S.C. Apr. 7, 2011).            We grant Robinson’s motion

to strike his initial informal brief and deny his motions for

appointment of counsel.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and    argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     2